Citation Nr: 0126985	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  01-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant in this case is the widow of the veteran upon 
whose service the claims at issue are based.  He had active 
military duty from August 1954 to August 1967.  

This appeal arises out of April and June 2000 rating 
decisions of the VA Regional Office (RO) in Indianapolis, 
Indiana.  The appellant perfected her appeal in May 2001, and 
in August 2001 she appeared at a hearing conducted at the RO 
by the undersigned member of the Board of Veterans' Appeals 
(Board).  The case has since been transferred to the Board in 
Washington, DC.  

Establishing service connection for the cause of death of the 
veteran establishes a widow's entitlement to dependency and 
indemnity compensation (DIC).  Another way to establish 
entitlement to this benefit is by means of 38 U.S.C.A. 
§ 1318.  This law essentially provides for an award of 
dependency and indemnity compensation as if the veteran's 
death were service connected, if he was rated totally 
disabled for a period of 10 years immediately preceding 
death.  The Board has imposed a temporary stay on the 
adjudication of claims for DIC pursuant to 38 U.S.C.A. § 1318 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
not inconsistent on the "hypothetical entitlement" issue 
under § 1318 or revise the regulations so that they are 
consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

A review of the record in this case reflects that while the 
evidence is rather voluminous, it may be briefly summarized.  
The Certificate of Death relating to the veteran shows that 
he died in October 1999.  The cause of death listed on this 
document was pulmonary hemorrhage, with no other cause listed 
as contributing to death.  No autopsy was performed.  

At the time of his death, the veteran was service connected 
for moderate bilateral varicose veins, rated 10 percent 
disabling; bilateral hallux valgus with bunions and callous 
formation and tender metatarsal heads, rated 10 percent 
disabling; and for history of pyuria, hematuria with genito-
urinary infection with residuals of occasional pain, rated 
non-compensably disabling.  The veteran's combined service-
connected disability evaluation was 20 percent.  

The appellant contends that the veteran's fatal pulmonary 
hemorrhaging was caused by his exposure to Agent Orange when 
he served in Vietnam.  She understood the veteran's duties in 
Vietnam to include "mixing Agent Orange and loading it in 
the airplanes."  In support of her contention the appellant 
submitted a June 2000 statement from a physician who treated 
the veteran during his terminal illness, Lawrence R. Dultz, 
MD., a specialist in pulmonary diseases.  This statement is 
set out below in its entirety.  

I have been asked to comment on the 
likelihood of the late (veteran's) 
illness being a result of toxic 
exposures.  The patient died with 
idiopathic diffuse alveolar hemorrhage.  
An open lung biopsy performed at Union 
Hospital which was subsequently sent to 
the Mayo Clinic for second opinion failed 
to reveal any sign of a specific etiology 
such as a significant vasculitis or some 
other inflammatory condition.  I am aware 
that (the veteran) served in Viet Nam and 
during those years, Agent Orange was used 
heavily as a defoliant.  

Given that no other explanation exists 
for this gentleman's alveolar hemorrhage, 
and given that the agent was frequently 
ingested by the inhaled route, I believe 
that it is at least as likely as not 
likely that the toxic exposure from Viet 
Nam caused his fatal pulmonary 
hemorrhage.  It is quite conceivable that 
an exposure 30 to 35 years prior to his 
final illness could have caused his 
death.  An analogy would be mesothelioma 
associated with asbestos inhalation which 
can occur 50 or 60 years after the event.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents listed in Sec. 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at Sec. 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of Sec. 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of Sec. 3.307(d) are also satisfied.

Chloracne or other acneform disease consistent with 
chloracne 
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).
Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes)

38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  

There also is authority to establish service connection for 
disability due to Agent Orange exposure with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

In this case, the disability identified as causing the 
veteran's death, pulmonary hemorrhage, is not included among 
those enumerated at 38 C.F.R. § 3.309(e) for which service 
connection is presumed.  In McCartt v. West, 12 Vet. App. 164 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that because there is no evidence that 
the appellant has developed an enumerated disease, the 
Board's implicit determination that the appellant had 
presumptive in-service exposure was erroneous as a matter of 
law.  Consequently, the Court remanded the matter to the 
Board to make a determination, supported by an adequate 
statement of reasons and bases, as to whether the appellant 
had submitted evidence of exposure to Agent Orange during 
service.

The statement of Dr. Dultz links the veteran's terminal 
illness with exposure to Agent Orange.  Dr. Dultz's opinion 
is premised upon an assumption that the veteran had been 
exposed to Agent Orange during his military service.  He did 
not identify any specific evidence to support his conclusion 
in that regard.  As noted above, the Court has held that the 
presumption of exposure to Agent Orange in service is only 
triggered when the presence of any of those diseases 
enumerated at 38 C.F.R. § 3.309(e) is shown and that any 
implicit determination that the veteran had presumptive in-
service exposure was erroneous as a matter of law.

With respect to evidence supporting the conclusion that the 
veteran was exposed to Agent Orange in Vietnam, the record 
confirms that the veteran served in Vietnam beginning in 
September 1966.  At that time the veteran was assigned to the 
366 FMS (presumably Field Maintenance Squadron) at Phan Rang 
Air Base, as an aircraft jet mechanic.  In October 1966, he 
was apparently re-assigned to the 35 FMS at Phan Rang Air 
Base as an aircraft maintenance technician.  The veteran's 
personnel records do not reflect when his assignment with the 
35th FMS was completed, but his service medical records show 
that the examination conducted in connection with his 
discharge from service in July 1967, took place at the 35 Tac 
Dispensary which apparently was located in Vietnam, while the 
veteran was still assigned to the "35 FMS (PACAF)."  As 
such, it may be concluded that the veteran's Vietnam service 
was from September 1966 to August 1967, and that he remained 
with the 35 FMS from October 1966 until his discharge in 
1967. 

Since the evidence establishes that the veteran served in 
Vietnam, it is the Board's view that an attempt should be 
made to ascertain whether aircraft from the Phan Rang Air 
Base were used to spray Agent Orange, whether Phan Rang Air 
Base area was subject to any spraying of herbicide agents, 
and if so, what amount of spraying occurred in that area and 
for how long a period of time spraying was conducted.  It 
also should be ascertained if the personnel of the 366th and 
35th FMS, and the veteran in particular, were assigned to 
loading herbicides into aircraft or otherwise involved in the 
transfer or maintenance of herbicide drums or herbicide 
aircraft.

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following action:  

1.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150, and request 
any information which might corroborate 
the veteran's alleged exposure to 
herbicide agents.  In particular, any 
information reflecting that Phan Rang Air 
Base was an area subject to spraying of 
herbicides between September 1966 and 
August 1967 should be obtained, as well 
as any information concerning whether 
during the period between September 1966 
and August 1967, members of the 366 FMS 
and/or the 35 FMS were employed in the 
loading of herbicides onto aircraft for 
spraying or otherwise involved in the 
transfer or maintenance of herbicide 
drums or herbicide aircraft.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

3.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination as to whether 
service connection for the cause of the 
veteran's death is warranted.  If that 
decision remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue remaining on appeal.  After 
a reasonable period of time in which to 
respond has been provided, the case 
should be returned to the Board for 
further review.

Although no further action by the appellant is necessary 
unless she receives notice, she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

